Citation Nr: 0528488	
Decision Date: 10/24/05    Archive Date: 11/01/05	

DOCKET NO.  04-15 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active duty for training with the Marine 
Corps Reserves from June 7, 1978, to September 1, 1978.  
According to his service medical records, he was a member of 
the Marine Corps Reserves from March 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VARO in Winston-Salem, North Carolina, that denied 
entitlement to the benefit sought.  


FINDINGS OF FACT

1.  VA has fully informed the appellant of the evidence 
necessary to substantiate his claim for service connection, 
and VA has made required efforts to develop such evidence.  

2.  The appellant does not have a left knee disability, to 
include arthritis, that was initially manifested during his 
active duty for training.  


CONCLUSION OF LAW

Any current left knee disability was not incurred in or 
aggravated by the appellant's active duty for training.  38 
U.S.C.A. §§ 101(24) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for a 
left knee disability, to include arthritis.  In the interest 
of clarity, the Board will initially discuss certain 
preliminary matters.  The Board will then address the 
pertinent laws and regulations and their application to the 
evidence of record.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law emphasizes VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and affirms VA's duty to 
assist a claimant by making all reasonable efforts to get any 
evidence needed to substantiate a claim for VA benefits.  

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA provided notice regarding what the evidence 
had to show to establish entitlement to service connection 
for a left knee disability by communication dated in June 
2003.  

VCAA notice, as required by 38 C.F.R. § 5103(a) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (in this case RO) decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided the veteran 
with notice of the requirements of the VCAA in the June 2003 
communication, a time prior to the initial decision on the 
claim by rating decision dated in September 2003.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal at this time 
would not be prejudicial to the appellant.  

Moreover, the requirements with respect to the content of the 
VCAA notice have been substantially met in this case.  VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) Inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, the RO informed the appellant in the June 2003 
communication about the information and evidence necessary to 
substantiate a claim for service connection for a left knee 
disability.  The appellant was told what the evidence had to 
show to establish entitlement to the benefit sought.  He was 
also told how VA would help him obtain evidence for his 
claim.  He was also told how he could help the VA.  Although 
the notice letter that was provided to him did not 
specifically contain the "fourth element," the Board finds 
that he was otherwise fully notified of the need to give VA 
any evidence pertaining to the claim.  In this regard, the RO 
also informed him in the September 2003 rating decision and 
the February 2004 statement of the case of the reasons for 
the denial of his claim, and in so doing, informed him of the 
evidence that was needed to substantiate his claim.  

All the VCAA essentially requires is that the duty to notify 
is satisfied and that a claimant is given the opportunity to 
submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102(harmless error).  As noted above, because 
the content requirements of the VCAA have been essentially 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements 
constitutes harmless error.  

The Board further notes that the duty to assist the appellant 
has been satisfied.  Medical records are in the claims file 
and have been reviewed by both the RO and the Board in 
connection with the claim.  Further, the appellant provided 
testimony with regard to his claim before the undersigned 
Veterans Law Judge sitting at the VARO in Boston, 
Massachusetts, in May 2005.  A transcript of the hearing 
proceeding is of record.  Accordingly, the Board concludes 
that VA has met its duty to assist the appellant in this 
case.  


Pertinent Law and Regulations

In general, service connection may be granted for a 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity or symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  38 
C.F.R. §§ 3.307, 3.309.  Arthritis is a chronic disease with 
a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2);  38 C.F.R. § 3.1(d) 
(2005).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (d).  

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active duty for training.  
The Court has held this statute, in effect, means that an 
individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran's status and to be entitled to compensation 
benefits.  Furthermore, unless an appellant has established 
status as a veteran, neither the presumption of soundness nor 
the presumption of aggravation is applicable.  Paulson v. 
Brown, 7 Vet. App. 466 (1995).  

"Active duty for training" includes full-time duty performed 
by Reservists for training purposes or full-time duty 
performed by members of the National Guard of any State.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) Medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
an evaluation of its credibility and probative value.  

Absent any independent supporting clinical evidence from a 
physician or a medical professional, a claimant's own 
statement expressing the belief that a disability is service 
connected are not probative.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In deciding the merits of a claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of a possible outcome.  There must be at least an 
approximate balance of positive and negative evidence in 
order for the appellant to prevail.  Id. at 56.  

Analysis

In a report of medical history conducted in conjunction with 
the appellant's entry into the Marine Corps Reserves on March 
29, 1978, he denied having any left knee problems.  Clinical 
evaluation at that time was without reference to any left 
knee abnormality.

A review of the service medical records pertaining to the 
appellant's approximately three months of active duty for 
training from June 7 to September 1, 1978, is without 
reference to complaints or abnormalities pertaining to the 
left knee.  This includes the report of medical history made 
at the time of release from active duty on August 8, 1978.  
At that time, the appellant stated he was in good health.  He 
denied having had or having any knee problems.  Clinical 
evaluation at that time was without reference to any 
abnormality pertaining to the left knee.  

The medical evidence of record includes a June 1979 statement 
from S. Edward Izard, M.D., in which he stated the appellant 
had undergone a Hauser procedure on the left knee on February 
8, 1979.  It was not anticipated that the appellant would be 
completely recovered for at least six months.  Information 
pertaining to what prompted the left knee procedure was not 
provided.  

In an examination with regard to fitness for duty in the 
Marine Corps Reserves dated on August 18, 1979, the appellant 
complained of having problems with the left knee.  
Examination showed scarring of the left knee and a notation 
that the knee was swollen and tender and exhibited motion 
restriction.  

Of record are reports of treatment and evaluation of the 
veteran at a private hospital on periodic occasions between 
1998 and 2002 for various medical problems, including 
arthritis of the left knee.  The records are without 
reference to etiology of the left knee arthritis.  

Also of record is a report of an August 2003 examination 
conducted for VA.  It was indicated the appellant had a 
claimed left knee condition that had been diagnosed by a 
physician as being a "trick knee."  The appellant stated the 
condition had existed since 1980 and occurred while he was on 
active duty.  He reported that he had been slammed to the 
ground and banged the knee.  Findings were recorded and a 
diagnosis was made of degenerative changes of the medial and 
patellofemoral compartment, with joint space narrowing and 
subchondral sclerosis and osteophyte formation.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for a left 
knee disability, to include arthritis.  The service medical 
records pertaining to the appellant's  active duty for 
training are without reference to complaints or abnormalities 
pertaining to a disability of the left knee.  The record 
discloses the appellant underwent left knee surgery in 
February 1979, several months after completion of his active 
duty for training.  However, there is no contemporaneous 
evidence of record indicating a link between what prompted 
the surgery and the appellant's several months of active duty 
for training prior thereto.  The medical evidence of record 
for the years following service contains no opinion 
indicating a causal relationship between the appellant's 
current left knee difficulties and his approximately three 
months of active duty for training back in 1978.  

The only evidence in the appellant's favor consists of his 
own statements that his current left knee difficulties are 
attributable to the one incident in service when he allegedly 
slammed his left knee into the ground.  However, the Board 
notes that with regard to such statements, lay persons such 
as the appellant who are without medical training, are not 
competent to comment on medical matters such as diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(Medical diagnosis and causation involve questions that are 
beyond the range of common experience and knowledge and 
require the special knowledge and experience of a trained 
medical professional).  See also 38 C.F.R. § 3.159(b)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, in the absence of competent evidence 
indicating a nexus between 


						(Continued on next page)





current left knee difficulties and service, the preponderance 
of the evidence is against the claim.  Therefore, the appeal 
must be denied.  


ORDER

Service connection for a left knee disability, including 
arthritis, is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


